Case: 13-60614    Document: 00512633627     Page: 1   Date Filed: 05/16/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 13-60614                   United States Court of Appeals
                                Summary Calendar                          Fifth Circuit

                                                                        FILED
                                                                    May 16, 2014
HANCOCK COUNTY BOARD OF SUPERVISORS,                               Lyle W. Cayce
                                                                        Clerk
      Plaintiff
v.

KAREN LADNER RUHR, in her official capacity as Hancock County Circuit
Clerk and Hancock County Registrar; ET AL,

      Defendants

JIM HOOD, Attorney General for the State of Mississippi, ex rel. the State of
Mississippi.

        Intervenor Defendant
------------------------------------------------------------------------------
HAZLEHURST, MISSISSIPPI BRANCH OF THE NATIONAL
ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE, on
behalf of themselves and all others similarly situated; NANETTE
THURMOND-SMITH,

      Plaintiffs - Appellants

PAMELA JEFFERSON; ROBERT CATCHINGS,

      Movants - Appellants
v.

COPIAH COUNTY, MISSISSIPPI BOARD OF SUPERVISORS; COPIAH
COUNTY, MISSISSIPPI DEMOCRATIC PARTY EXECUTIVE
COMMITTEE; COPIAH COUNTY, MISSISSIPPI REPUBLICAN PARTY
EXECUTIVE COMMITTEE; COPIAH COUNTY, MISSISSIPPI BOARD OF
ELECTION COMMISSIONERS; EDNA STEVENS, in her official capacity as
Circuit Clerk,
     Case: 13-60614    Document: 00512633627     Page: 2   Date Filed: 05/16/2014



                                  No. 13-60614
      Defendants - Appellees

JIM HOOD,

        Intervenor Defendant - Appellee
------------------------------------------------------------------------------
REVEREND FRANK LEE, on behalf of himself and all others similarly
situated; PIKE COUNTY, MISSISSIPPI BRANCH OF THE NATIONAL
ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE, on
behalf of themselves and all others similarly situated,

      Plaintiffs - Appellants

GREGORY PARTMAN,

      Movant - Appellant

v.

PIKE COUNTY, MISSISSIPPI BOARD OF SUPERVISORS; PIKE COUNTY,
MISSISSIPPI REPUBLICAN PARTY EXECUTIVE COMMITTEE; PIKE
COUNTY, MISSISSIPPI BOARD OF ELECTION COMMISSIONERS;
ROGER GRAVES, in his official capacity as Circuit Clerk; PIKE COUNTY,
MISSISSIPPI DEMOCRATIC PARTY EXECUTIVE COMMITTEE,

      Defendants - Appellees

JIM HOOD,

        Intervenor Defendant - Appellee
------------------------------------------------------------------------------
SIMPSON COUNTY, MISSISSIPPI BRANCH OF THE NATIONAL
ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE, on
behalf of themselves and all others similarly situated; L. J. CAMPER, on
behalf of themselves and all others similarly situated,

      Plaintiffs - Appellants

LASTER SMITH,

      Movant - Appellant

                                        2
     Case: 13-60614   Document: 00512633627    Page: 3   Date Filed: 05/16/2014



                                No. 13-60614


v.

SIMPSON COUNTY, MISSISSIPPI BOARD OF SUPERVISORS; SIMPSON
COUNTY, MISSISSIPPI DEMOCRATIC PARTY EXECUTIVE
COMMITTEE; SIMPSON COUNTY, MISSISSIPPI
REPUBLICAN PARTY EXECUTIVE COMMITTEE; SIMPSON COUNTY,
MISSISSIPPI BOARD OF ELECTION COMMISSIONERS; CINDY
JENSEN, in her official capacity as Circuit Clerk,

      Defendants - Appellees

JIM HOOD,

        Intervenor Defendant - Appellee
------------------------------------------------------------------------------
AMITE COUNTY, MISSISSIPPI BRANCH OF THE NATIONAL
ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE, on
Behalf of Themselves and all others Similarly Situated; GLENN WILSON, on
Behalf of Themselves and all others Similarly Situated,

      Plaintiffs - Appellants

HUGH MCGEE,

      Movant - Appellant

v.

AMITE COUNTY, MISSISSIPPI BOARD OF SUPERVISORS; AMITE
COUNTY, MISSISSIPPI DEMOCRATIC EXECUTIVE COMMITTEE;
AMITE COUNTY, MISSISSIPPI REPUBLICAN EXECUTIVE COMMITTEE;
AMITE COUNTY, MISSISSIPPI BOARD OF ELECTION
COMMISSIONERS; SHARON WALSH, in Her Official Capacity as Circuit
Clerk,

      Defendants - Appellees

JIM HOOD,

      Intervenor Defendant - Appellee

                                      3
     Case: 13-60614   Document: 00512633627      Page: 4   Date Filed: 05/16/2014



                                 No. 13-60614
------------------------------------------------------------------------------
WAYNE COUNTY, MISSISSIPPI BRANCH OF THE NATIONAL
ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE, on
behalf of themselves and all others similarly situated; LEAH PARSON, on
behalf of themselves and all others similarly situated,

      Plaintiffs - Appellants

JIMMIE GREEN; DAVID JONES,

      Movants - Appellants

v.

WAYNE COUNTY, MISSISSIPPI BOARD OF SUPERVISORS; WAYNE
COUNTY, MISSISSIPPI DEMOCRATIC PARTY EXECUTIVE
COMMITTEE; WAYNE COUNTY, MISSISSIPPI REPUBLICAN PARTY
EXECUTIVE COMMITTEE; WAYNE COUNTY, MISSISSIPPI BOARD OF
ELECTION COMMISSIONERS; ROSE BINGHAM, in her official capacity as
Circuit Clerk,

      Defendants - Appellees

JIM HOOD,

        Intervenor Defendant - Appellee
------------------------------------------------------------------------------
VICKSBURG, MISSISSIPPI BRANCH OF THE NATIONAL ASSOCIATION
FOR THE ADVANCEMENT OF COLORED PEOPLE, on behalf of itself and
all others similarly situated,

      Plaintiff - Appellant

FANNIE TONTH,

      Movant - Appellant

v.

WARREN COUNTY, MISSISSIPPI BOARD OF SUPERVISORS;
WARREN COUNTY, MISSISSIPPI DEMOCRATIC PARTY EXECUTIVE

                                        4
     Case: 13-60614    Document: 00512633627     Page: 5   Date Filed: 05/16/2014



                                  No. 13-60614
COMMITTEE; WARREN COUNTY, MISSISSIPPI REPUBLICAN PARTY
EXECUTIVE COMMITTEE; WARREN COUNTY, MISSISSIPPI BOARD OF
ELECTION COMMISSIONERS; SHELLY ASHLEY-PALMERTREE, in his
official capacity as Circuit Clerk,

      Defendants - Appellees

JIM HOOD,

        Intervenor Defendant - Appellee
------------------------------------------------------------------------------
ADAMS COUNTY, MISSISSIPPI BRANCH OF THE NATIONAL
ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE, on
behalf of themselves and all others similarly situated; JACQUELINE
MARSAW, on behalf of themselves and all others similarly situated,

      Plaintiffs - Appellants

BRENDA PROBY,

      Movant - Appellant

v.

ADAMS COUNTY, MISSISSIPPI BOARD OF SUPERVISORS; ADAMS
COUNTY, MISSISSIPPI DEMOCRATIC PARTY EXECUTIVE
COMMITTEE; ADAMS COUNTY, MISSISSIPPI REPUBLICAN PARTY
EXECUTIVE COMMITTEE; ADAMS COUNTY, MISSISSIPPI BOARD OF
ELECTION COMMISSIONERS; EDWARD WALKER, in his official capacity
as Circuit Clerk,

      Defendants - Appellees

JIM HOOD,

      Intervenor Defendant - Appellee


                 Appeal from the United States District Court
                   for the Southern District of Mississippi


                                        5
     Case: 13-60614         Document: 00512633627        Page: 6     Date Filed: 05/16/2014



                                        No. 13-60614
       USDC Nos. 1:10-CV-564, 3:11-CV-121, 3:11-CV-122, 3:11-CV-123,
             3:11-CV-124, 4:11-CV-33, 5:11-CV-28, 5:11-CV-30


Before REAVLEY, JONES and PRADO, Circuit Judges.
PER CURIAM:*
       This is the second appeal challenging the dismissal of complaints
asserting Fourteenth Amendment “one person, one vote” claims against
certain Mississippi officials. The underlying complaints arose from the 2011
Board of Supervisors elections in several Mississippi counties. The district
court initially dismissed the complaints on the grounds of lack of standing and
failure to state a claim upon which relief could be granted, and we vacated the
orders dismissing the complaints and remanded for consideration of whether
the controversy was moot. 1 The district court then dismissed the complaints
on the ground of mootness. For the following reasons, we AFFIRM the orders.
                                               I.
       Nine Mississippi counties were involved in the initial appeal: Adams,
Amite, Claiborne, Copiah, Pike, Simpson, Warren, Wayne, and Tallahatchie
County. All but Tallahatchie County are involved in the instant appeal. 2 Each
county in Mississippi maintains five supervisor voting districts, with
boundaries established by each county’s Board of Supervisors.                              See
Miss. Const., art. 6, § 170; Miss. Code ann. §§ 19-3-1, 23-15-281 & -283. The
boundaries utilized in the 2011 elections in each county at issue here were


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   Hancock Cnty. Bd. of Supervisors v. Ruhr, 487 Fed. App’x 189 (5th Cir. 2012).

       2The Tallahatchie County case was stayed pending the outcome of this appeal. See
Consolidation Order in Winston Cnty. NAACP v. Winston Cnty. Bd. of Supervisors, ND Civil
Action 1:11cv59-MPM-JMV (Nov. 20, 2013).
                                               6
    Case: 13-60614    Document: 00512633627     Page: 7   Date Filed: 05/16/2014



                                 No. 13-60614
adopted by their respective Boards following the 2000 decennial census. In the
middle of the qualification period for candidates in the 2011 election, in early
February 2011, the United States Census Bureau released the 2010
Mississippi county population data.        The counties began the process of
redrawing voting district lines to correct any malapportionment, but it became
apparent that there would not be sufficient time to complete the redistricting
process and obtain Department of Justice preclearance in time for the primary
elections. Candidate qualifying closed on March 1, 2011, party elections were
held in August 2011, and general elections were held in November 2011.
      In December 2010, the Hancock County Board of Supervisors (“Hancock
County”) filed a complaint asserting an equal population vote dilution claim
and seeking declaratory judgment and injunctive relief against the Republican
Party Executive Committee, the Democratic Party Executive Committee, and
Karen Ruhr, the Circuit Clerk and Registrar. In late February 2011, local
branches of The National Association for the Advancement of Colored People
(“NAACP”) and African-American voters brought “one person, one vote”
actions in several counties. They requested that the district court enjoin the
statutorily mandated qualifying deadline and require the respective Boards to
revise all of the targeted counties’ voting districts on a fast-track timetable
prior to the primary elections. Mississippi Attorney General Jim Hood filed
motions to intervene in the cases and motions to consolidate the cases in early
March 2011, and these motions were granted.
      As discussed in detail in our prior opinion, Hancock County Board of
Supervisors v. Ruhr, the district court eventually dismissed the complaints for
lack of standing under Federal Rule of Civil Procedure 12(b)(1) and
alternatively for failure to state a claim upon which relief could be granted
under Rule 12(b)(6). 487 Fed. App’x 189 (5th Cir. 2012). While we agreed that
the plaintiffs did have standing, we vacated the district court orders dismissing
                                       7
    Case: 13-60614     Document: 00512633627     Page: 8   Date Filed: 05/16/2014



                                  No. 13-60614
the complaints and remanded for consideration of mootness. Id. at 201. The
district court then considered whether the controversy was moot and, finding
that it was, dismissed the case. Hancock Cnty. Bd. of Supervisors v. Ruhr,
2013 WL 4483376 (S.D. Miss. Aug. 20, 2013). The plaintiffs timely appealed.
                                       II.
      As a general rule, “[t]he requisite personal interest that must exist at the
commencement of litigation (standing) must continue through its existence
(mootness).” La. Envt’l Action Network v. City of Baton Rouge, 677 F.3d 737,
744 (5th Cir. 2012) (citation omitted). Generally, a request for an injunction is
moot upon the happening of the event sought to be enjoined.            Wilson v.
Birnberg, 667 F.3d 591, 595 (5th Cir. 2012). “If a case has been rendered moot,
a federal court has no constitutional authority to resolve the issues that it
presents.” La. Envt’l Action Network, 677 F.3d at 744 (citation omitted). We
review questions of federal jurisdiction de novo, including arguments that a
case or controversy has become moot. Id. When the district court does not
resolve any disputed facts, we consider the allegations in the complaint as true.
Spotts v. United States, 613 F.3d 559, 566 (5th Cir. 2010) (citation omitted).
      Appellants, however, argue that the controversy is live and falls within
the “capable of repetition, yet evading review” exception to the mootness
doctrine. Under this exception, a party may save an otherwise moot claim by
showing that: “(1) the challenged action was in its duration too short to be fully
litigated prior to its cessation or expiration, and (2) there was a reasonable
expectation that the same complaining party would be subjected to the same
action again.” Weinstein v. Bradford. 423 U.S. 147, 149, 96 S. Ct. 347, 349
(1975). The plaintiffs bear the burden of proving both elements. Ill. State Bd.
of Elections v. Socialist Workers Party, 440 U.S. 173, 187-88, 99 S. Ct. 983, 992
(1979). Under the “capable of repetition” prong, the plaintiffs “must show
either a ‘demonstrated probability’ or a ‘reasonable expectation,’” Oliver v.
                                        8
    Case: 13-60614     Document: 00512633627      Page: 9    Date Filed: 05/16/2014



                                  No. 13-60614
Scott, 276 F.3d 736, 741 (5th Cir. 2002), that they will be subject to the same
unlawful    governmental     action   again,   Weinstein, 423 U.S.   at    147,
96 S. Ct. at 348. A “mere physical or theoretical possibility” is not sufficient to
satisfy this prong. Murphy v. Hunt, 455 U.S. 478, 482, 102 S. Ct. 1181, 1183-
84 (1982). We have commented that “a court will only invalidate an election
in exceptional circumstances, usually when there has been an egregious
defiance of the Voting Rights Act.” Wilson, 667 F.3d at 59 (citation omitted).
      When this case was first before us, we found that “[b]ased on the record
before us . . . we are unable to determine whether this controversy is live”
because we “lack[ed] access to factual findings” and “the district court . . . had
no opportunity to consider this case in its post-election posture.”            Ruhr,
487 Fed. App’x at 200. The district court has since considered mootness on
remand and we are able to reach this issue on appeal. In the district court,
appellants’ counsel stated that the remedy they were seeking was that they
“want the current districts enjoined, election not to be held under the existing
benchmark districts because they are grossly malapportioned.” Appellants
argued that, had the counties started the redistricting process earlier, there
would have been plenty of time between the census and the election to complete
it. Finally, Appellants contended that the same situation giving rise to this
action will occur every twenty years, and they will not have time to fully
litigate the issue before the election that will occur in 2031, and thus, the case
is capable of repetition but will evade review.
      As the district court aptly noted, the elections at issue occurred over two
years ago, and appellants have presented no evidence that the Mississippi
election officials deliberately defied or in the future intend to violate the Voting
Rights Act. Instead, the evidence shows that despite time constraints imposed
by Mississippi statutes, Appellees attempted to comply with their redistricting
responsibilities.   Moreover, it is apparent that the Department of Justice
                                         9
   Case: 13-60614      Document: 00512633627     Page: 10   Date Filed: 05/16/2014



                                  No. 13-60614
preclearance was the primary impediment to the counties’ ability to redistrict
in time for the 2011 elections, and as the district court aptly noted, this
impediment has been removed after the Supreme Court’s decision in Shelby
Cnty., Ala. v. Holder, ___ U.S. ____, 133 S. Ct. 2612 (2013) (finding Section 4(b)
of the Voting Rights Act, the coverage formula, unconstitutional and causing
no jurisdiction to be subject to Section 5 preclearance until Congress enacts a
new coverage formula). Appellants have only shown that the Appellees may
have the opportunity to act in the same allegedly unlawful manner in the
future, and this is not enough. To satisfy the second prong of the “capable of
repetition” exception, Appellants must demonstrate a reasonable expectation
that the government will act in that manner.         Lopez v. City of Houston,
617 F.3d 336, 341 (5th Cir. 2010). We agree with the district court that
Appellees have not demonstrated a reasonable expectation that the same
circumstances would arise again. Thus, the capable of repetition, yet evading
review exception to mootness is not applicable to the claims in this case and
the claims are moot.
                                       III.
      Alternatively, Appellants seek the invalidation of the 2011 elections and
a new election. The “[i]nvalidation of a past election can, in some instances, be
a viable remedy that will save a claim from mootness even if the election has
passed.” Id. However, “invalidation is a[n] extraordinary remedy that can only
be employed in exceptional circumstances, usually when there has been an
egregious defiance of the Voting Rights Act.” Id. at 340. Appellants have not
asserted factual allegations justifying a special elections remedy; there has
been no evidence that the Mississippi county election officials deliberately
defied the requirements of the Voting Rights Act or otherwise acted egregiously
or in bad faith. We reject Appellants’ plea for a new election.


                                       10
Case: 13-60614   Document: 00512633627    Page: 11   Date Filed: 05/16/2014



                           No. 13-60614
                                IV.
  The district court’s judgment is AFFIRMED.




                                11